Citation Nr: 0217792	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  99-20 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a right 
knee disability currently evaluated as 30 percent 
disabling.

(The issue of entitlement to service connection for 
arthritis of the hips, legs, and low back secondary to 
service-connected right knee disability will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty in the Marine Corps 
from June 1957 to April 1959.  This case originally came 
to the Board of Veterans' Appeals (Board) on appeal from a 
July 1999 rating decision of the Montgomery, Alabama 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in part, denied the appellant's claim of entitlement 
to an increased rating for a right knee disability.  The 
Board remanded the case to the RO in January 2001 for 
additional development; the RO has now returned the case 
to the Board for appellate review.

The Board is undertaking additional development on the 
issue of entitlement to service connection for arthritis 
of the hips, legs, and low back secondary to the service-
connected right knee disability pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare 
a separate decision addressing this secondary service 
connection issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's right knee disability 
rating issue on appeal has been obtained by the RO.

2.  The appellant's right knee disability is manifested by 
complaints of pain, pain on use, pain on weight-bearing, 
difficulty with steps and stairs, an inability to squat 
and occasional giving way.

3.  There is objective clinical evidence of a positive 
patella grind test that was painful, as well as pain on 
motion; a slow, stiff gait with a limp on the right; no 
ligamentous laxity; tenderness to palpation; a slightly 
decreased range of motion; pain that could further limit 
functional ability during flare-ups and increased use; 
some weakened movement and excess fatigability associated 
with pain; and radiographic evidence of degenerative 
changes.

4.  The right knee disability does not present an unusual 
or exceptional disability picture.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
a right knee disability have not been met on either a 
schedular or an extraschedular basis.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, and 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003-5024, 5256, 5257, 5258, 5259, 5260, 5261 (2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.159 and 3.326(a) (2002)); VAOPGCPREC 
23-97, 62 Fed. Reg. 63604 (1997) (Precedent Opinion of the 
General Counsel of the VA).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the 
Board finds that the criteria, whether schedular or 
extraschedular, for an evaluation in excess of the 
currently assigned 30 percent for the right knee 
disability have not been met.  

In adjudicating a claim, the Board determines whether (1) 
the weight of the evidence supports the claim or, (2) 
whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Increased rating claim.

Disability evaluations are determined by the application 
of a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the 
potential application of the various other provisions of 
38 C.F.R., Parts 3 and 4, whether or not they were raised 
by the appellant, as well as the entire history of the 
appellant's disability in reaching its decision, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Evidence of the 
present level of disability is found in the reports of the 
VA evaluations conducted in June 1991 and June 2001; and 
in the reports of VA outpatient treatment rendered between 
January 1999 and January 2001.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Under 38 C.F.R. § 4.40, functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant on motion.  Disability of 
the musculoskeletal system is the inability to perform 
normal working movement with normal excursion, strength, 
speed, coordination, and endurance, and that weakness is 
as important as limitation of motion, and that a part 
which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also 
contemplate inquiry into whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, 
and pain on movement, swelling, deformity, or atrophy of 
disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing, and 
weight-bearing are also related considerations.  The Court 
has held that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis 
of limitation of motion under the appropriate Diagnostic 
Codes for the specific joint involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  Where there is x-ray evidence of 
arthritis, and limitation of motion, but not to a 
compensable degree under the Code, a 10 percent rating is 
for assignment.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 
5010.  

Crepitation either in the soft tissues such as the tendons 
or ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has 
arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003-5010 and 5257, 
while cautioning that any such separate rating must be 
based on additional disabling symptomatology.  In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently 
existing disability).

Service connection for a medial meniscectomy of the right 
knee with traumatic arthritis was originally granted by 
the RO in a March 1980 rating decision.  A 20 percent 
evaluation was assigned the right knee disability under 
Diagnostic Code 5010-5260, effective in February 1988.  A 
September 1989 Board decision increased the appellant's 
right knee evaluation to 30 percent.

The appellant contends that an increased rating for his 
right knee is warranted based upon his knee 
symptomatology.  He has reported that he experiences 
recurrent subluxation, collapse, and functional loss due 
to pain in both knees.

Review of the appellant's VA outpatient treatment records 
reveals that the appellant was treated for a variety of 
conditions, including generalized osteoarthritis, between 
January 1999 and January 2001.  In October 1999, the 
appellant complained of pain in his knees.  In November 
1999, he complained of chronic pain in his right knee.  In 
July 2000, October 2000, and January 2001, the appellant 
was not found on physical examination to demonstrate any 
pain or swelling in his extremities.

The appellant underwent a VA joints examination in June 
1999.  He complained of chronic knee pain, difficulty 
getting around, painful weight bearing and difficulty with 
stairs or steps.  He said that he was unable to squat.  
The appellant also reported that there was giving way of 
the knee on occasion.  On physical examination, his 
demonstrated a painful limp on the right.  The appellant 
demonstrated a right knee range of motion of zero to 125 
degrees with pain on motion.  There was no swelling.  
Generalized tenderness to palpation was demonstrated.  The 
patellar grind test was markedly positive and painful.  
There was no ligamentous instability.  There was no 
measurable atrophy of the thigh.  He could only partially 
squat and rise again; this was accomplished with 
complaints of pain.  Radiographic examination revealed 
medial joint space narrowing; the impression was 
degenerative changes involving the right knee joint.  

The examiner further stated that the appellant had pain on 
range of motion testing.  The examiner opined that pain 
could "further limit functional ability during flare-ups 
or with increased use."  The doctor was unable to express 
this in terms of how much "additional limitation of 
motion" would be caused by the appellant's pain.

The appellant underwent another VA joints examination in 
June 2001; the examiner reviewed the claims file and the 
Board remand.  The appellant moved about the room somewhat 
slowly and stiffly.  On physical examination, the 
appellant demonstrated a knee range of motion of zero to 
130 degrees with pain on motion.  There appeared to be a 
slight degenerative enlargement of the knee.  Tenderness 
to palpation was demonstrated.  The patellar grind test 
was positive.  There was no ligamentous instability.  He 
could only perform a partial squat.  The examiner opined 
that pain in the right knee could "further limit 
functional ability during flare-ups or with increased 
use."  The doctor was unable to express this in terms of 
how much "additional limitation of motion" would be caused 
by the appellant's pain.  The examiner also stated that 
there was probably some weakened movement and excess 
fatigability associated with the pain, but declined to 
attempt to express this in terms of additional limitation 
of motion.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The appellant's right knee 
disability has been evaluated by the RO under Diagnostic 
Code 5260.  Under that Diagnostic Code, a 30 percent 
evaluation requires limitation of flexion of the leg of 15 
degrees.  This is the highest evaluation under this code.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

The Board notes that the applicable regulations contain a 
number of other provisions relating to the knee joint.  
Diagnostic Code 5256 provides that favorable ankylosis of 
either knee warrants a 30 percent evaluation.  Ankylosis 
is considered to be favorable when the knee is fixed in 
full extension, or in slight flexion at an angle between 0 
degrees and 10 degrees.  A 40 percent evaluation requires 
that the knee be fixed in flexion at an angle between 10 
degrees and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256.  Under Diagnostic Code 5261, extension of the 
leg limited to 20 degrees is rated as 30 percent 
disabling.  A 40 percent evaluation is assigned for 
limitation of extension to 45 degrees.  Diagnostic Code 
5261.

Normal extension of the knee is to zero degrees.  38 
C.F.R. § 4.71, Plate II.  Normal flexion is 140 degrees.  
Id.  According to these criteria, the appellant 
essentially has normal range of motion in the right knee.  
Therefore, Diagnostic Codes 5260 and 5261 are not for 
application because the appellant has not demonstrated the 
requisite limitation of flexion or extension.

There is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," or 
effusion into the knee joint.  Nor is there any medical 
evidence of ankylosis.  Therefore Diagnostic Codes 5258 
and 5256 are not for application.  

While the appellant has stated that his right knee gives 
way occasionally, there is no medical evidence of such 
symptomatology in the right knee.  There was no objective 
clinical evidence of recurrent subluxation or lateral 
instability of the right knee in the VA medical records or 
on VA examination.  

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is 
expected during flare-ups or with increased use, and the 
degree of pain he has.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, 
weakness, atrophy, inability to function, and the like, 
are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  In this 
case, chronic pain was reported; however, no muscle 
atrophy or weakness has been demonstrated and there is no 
clinical evidence of any muscle spasm.  Recent objective 
medical evidence did show findings of patellofemoral 
grinding on motion and tenderness to palpation.  In 
addition, the appellant has made consistent complaints of 
knee pain in the right knee, and there are VA examination 
findings of bilateral patellofemoral grinding on motion 
and joint line tenderness with pain that could further 
limit his functional ability such as range of motion.  

Taking into consideration the provisions of 38 C.F.R. 
§§ 4.7, 4.10 and 4.40, and allowing the appellant the 
benefit of the doubt, such tenderness, patellofemoral 
grinding on motion and chronic pain that could limit 
functional ability does not warrant a an evaluation in 
excess of 30 percent for the right knee disability.  
Consideration has been given to assigning a separate 
rating for other function impairment, per the Opinion of 
the VA General Counsel Number 23-97.  See 62 Fed. Reg. 
63604 (1997).  In this case, the medical evidence does not 
currently demonstrate locking, instability, subluxation, 
or other manifestation that would warrant an additional 
separate 10 percent rating.  Thus, the 30 percent 
evaluation is based on the functional limitations 
described in the absence of instability and subluxation.  
In the absence of such additional and separate disability, 
a separate or higher rating is not in order.  

It is again noted that the current 30 rating is assigned 
based on the limitation of functional ability due to pain 
during flare-ups and increased use and the patellofemoral 
grinding on motion and joint line tenderness that have 
been clinically documented.  No subluxation or instability 
has been demonstrated.  X-rays have confirmed the presence 
of arthritic changes, but a separate rating under those 
provisions is not indicated because the appellant's 
limitation of motion during flare-up and increased use is 
already considered in the rating assigned.

The appellant has indicated that he should be rated as 
more than 30 percent disabled for his right knee 
disability due to his symptomatology.  However, the 
appellant, as a layperson, is not considered competent to 
offer an opinion as to matters requiring specialized 
knowledge, i.e. degree of impairment due to a medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); See also Clark v. Derwinski, 2 Vet. App. 166 
(1992).  Competent medical evidence is required.  The VA 
outpatient records and the VA medical examination reports 
indicate mild to moderate degenerative joint disease.  
These clinical assessments are considered persuasive as to 
the appellant's degree of impairment due to his right knee 
disability since they consider the his overall industrial 
impairment due to his right knee.

Notwithstanding the above discussion, a rating in excess 
of the currently assigned 30 percent evaluation for the 
right disability at issue may be granted when it is 
demonstrated that the particular disability presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected right disability has presented such an unusual 
or exceptional disability picture at any time as to 
require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified 
[in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case 
is not inadequate.  As discussed above, there are higher 
ratings for a knee disability, but the required 
manifestations have not been shown in this case.  The 
Board further finds no evidence of an exceptional 
disability picture in this case.  The appellant has not 
required any recent hospitalization for his right knee 
disability and he has not demonstrated more than 
occasional treatment for his right knee.  The appellant 
has not offered any objective evidence of any symptoms due 
to the right knee disability that would render impractical 
the application of the regular schedular standards.  
Consequently, the Board concludes that the assignment of 
an extraschedular rating is not warranted in this case.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996) (When evaluating an 
increased rating claim, it is well established that the 
Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach 
such a conclusion on its own.)

The findings needed for the next higher evaluation of 40 
percent are not demonstrated in the evidence of record.  
Since the preponderance of the evidence is against the 
allowance of an evaluation in excess of 30 percent for the 
appellant's right knee disability, the benefit of the 
doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  
See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

II.  Veterans Claims Assistance Act of 2000.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With 
few exceptions, this law is applicable to all claims filed 
on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the September 1999 Statement of the Case 
(SOC), the November 1999 and September 2001 Supplemental 
Statements of the Case (SSOC) and the January 2001 Board 
remand.  He was informed by the July 1999 rating decision 
that the medical evidence of record did not show that his 
current right knee symptoms more closely approximated the 
next higher rating.  Therefore, VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed. 

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the appellant was afforded VA medical examinations.  
In addition, the appellant was informed about the 
provisions of the VCAA in a letter sent by the RO in April 
2001.  The appellant did not provide any information to VA 
concerning right knee treatment records that he wanted the 
RO to obtain for him.  Therefore, there is no indication 
that additional relevant medical records exist.

After reviewing the record, the Board is satisfied that 
all relevant facts with respect to the increased rating 
and service connection claims at issue in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  

Moreover, given the completeness of the present record 
which shows substantial compliance with the notice and 
assistance provisions of the new legislation the Board 
finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  The RO provided the appellant with the pertinent 
evidentiary development that was subsequently codified by 
VCAA and the implementing regulations.  In addition to 
performing the pertinent development required under VCAA 
and the implementing regulations, the RO notified the 
appellant of his right to submit evidence.  It would not 
breach his rights under VCAA and/or the implementing 
regulations for the Board to proceed to review the appeal.  
Furthermore, neither the appellant nor his representative 
has asserted that this issue requires further development 
or action under VCAA or the implementing regulations.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
the appellant's right knee disability is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

